DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on November 22, 2021 has been entered.  Claim(s) 8 has/have been canceled.  Therefore, claim(s) 1-7 and 9-19 remain(s) pending in the application.  

Allowable Subject Matter
Claim(s) 1-7 and 9-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a thyristor tile particularly characterized by first and second NPN tiles that are each formed within P-well base and first and second PNP tiles that are each formed within N-well base, with the P-well bases being adjacent to the N-well bases except at a corner between all four N-wells and P-wells so as to electrically isolate the tiles from each other at the corners, as 
Regarding claim 6, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a thyristor tile particularly characterized by  first, second, third and fourth interconnect layers, wherein the first interconnect layer includes 1) first island traces that electrically connect to the P-type emitter regions, 2) second island traces that electrically connect to the N- type emitter regions, 3) third island traces that electrically connect to the P-type base regions, and 4) first lateral, longitudinal and diagonal traces that electrically connect to the N-type base regions and that surround the first, second and third island traces, the second interconnect layer includes 1) fourth island traces that electrically connect to the P-type emitter regions, 2) fifth island traces that electrically connect to the N-type emitter regions, and 3) second lateral, longitudinal and diagonal traces that electrically connect to the P-type base regions and that surround the fourth and fifth island traces and the third interconnect layer includes 1) sixth island traces that electrically connect to the P-type emitter regions, and 2) first and second sets of diagonal traces that 36Attorney Docket: SILSPO26bC1 electrically connect to the N-type emitter regions that are aligned along the same diagonals and that surround the sixth island traces in combination with all other elements recited in the claim.  The closest prior art of record to Mohn in combination with Mergens fails to teach 
Regarding claim 12, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a thyristor tile particularly characterized by a first interconnect layer that electrically connects the N-type base regions of the PNP tiles and the N-type collector regions of the NPN tiles, the first interconnect layer including first traces that surround the P-type emitter regions, the N-type emitter regions, and the P-type base regions in a first plane vertically offset therefrom, a second interconnect layer that electrically connects the P-type base regions of the NPN tiles and the P-type collector regions of the PNP tiles, the second interconnect layer including second traces that surround the P-type emitter regions and the N-type emitter regions in a second plane vertically offset therefrom,38Attorney Docket: SILSPO26bC1 a third interconnect layer that electrically connects the N-type emitter regions of the NPN tiles, the third interconnect layer including third traces that surround the P-type emitter regions in a third plane vertically offset therefrom and a fourth interconnect layer that electrically connects the P-type emitter regions of the PNP tiles in combination with all other elements of the thyristor tile recited in the claim.  The closest prior art of record to Mohn in combination with Mergens fails to teach the above noted claim limitations.  Claim(s) 13-19, which either directly or indirectly depend from claim 12, and which include all of the limitations recited in claim 12, is/are allowed for the similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/27/2021